11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Ex parte Christopher Humble,                * Original Habeas Corpus Proceeding

No. 11-21-00116-CR                          * June 17, 2021

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has considered Christopher Humble’s Application for Writ of
Habeas Corpus and concludes that the Application for Writ of Habeas Corpus
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the Application for Writ of Habeas Corpus is dismissed.